Order affirmed, with ten dollars costs and disbursements, on the ground that the statute in question  is unconstitutional for *721the reasons stated in the opinion of this court in Prescott v. Ferris (251 App. Div. 113). All concur. (The order strikes out certain paragraphs in defendants’ answer and denies defendants’ motion for a dismissal of the petitions in 902 proceedings, after trial as to the exclusive right of the board of assessment review to hear an appeal from the assessment.) Present — Sears, P. J., Bdgcomb, Lewis, Cunningham and Taylor, JJ. [See post, p. 721.]